UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7486



JAMES M. PENDLETON,

                                            Petitioner - Appellant,

          versus


RON ANGELONE, Director,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-97-664)


Submitted:   January 22, 1998           Decided:    February 24, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James M. Pendleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Pendleton appeals the district court order ruling that

his action under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997), chal-

lenging his parole status will proceed under 42 U.S.C. § 1983

(1994). We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only
over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We deny leave to proceed in forma pauperis, deny a certificate
of appealability, and dismiss the appeal as interlocutory. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2